Applicant’s election without traverse of Group I, claims 14-20, is acknowledged.  Claims 1-13 are withdrawn from further consideration.

The specification is objected to because “first precursor ligands La. .]” (page 19, paragraph [0071], last line) is garbled or incomplete.  Correction is required.

Claims 14-20 are allowed.  The prior art does not disclose or suggest independent claim 14 as a whole.
United States Patent 11,081,343 is relevant to this application.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814